DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 12/22/2021 has been entered. Claims 1-3, 5-14, and 16-19 remain pending in the application. Claims 4, 15, and 20 have been cancelled by amendment. Applicant's amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 10/07/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-14, 16-29 are rejected under 35 U.S.C. 103 as being unpatentable over Lindberg (US PGPub 2021/0062737) in view of Wang et al. (US PGPub 2018/0313283), hereinafter “Wang”.
Regarding claim 1, Lindberg discloses an engine control system for controlling the powertrain of a hybrid vehicle (100) having an internal combustion engine (102), an electric machine (106), and an electric accumulator (108) (¶¶30,43), the control system comprising:
an engine control unit (32, ¶36); and
a pressure sensor that senses a pressure in a pressurized injection rail (12) of the internal combustion engine (while not explicitly disclosed, one of ordinary skill would recognize that a pressure sensor is inherent because the method involves determining pressure in the pressurized injection rail, see ¶37,44),
the engine control unit being configured to:
¶¶11,30-31,41); and
operate the electric machine in one of: a motor mode in which the electric machine is electrically powered by the electric accumulator and contributes to the propulsion of the hybrid vehicle, and a generator mode in which the electric machine absorbs torque and charges the electric accumulator (¶11),
wherein the engine control unit is furgher configured to:
detect an overpressure in the injection rail, with respect to a setpoint pressure (¶¶11,37);
inject into the internal combustion engine a predetermined quantity of fuel corresponding to a volume of fuel to be removed from the injection rail in order to lower the pressure in the injection rail down to the setpoint pressure (¶¶35-36,41-43);
operate the electric machine in generator mode to absorb the torque generated by internal combustion engine resulting from the injection of the predetermined quantity of fuel into the internal combustion engine (¶¶11,43).
	
	Lindberg is silent regarding the engine control unit is yet further configured to determine a maximum torque that the electric machine can absorb in generator mode, and to determine a quantity of fuel that produces a torque equal to the maximum torque when said quantity of fuel is injected into the internal combustion engine.

¶¶52-56).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Lindberg, by the system performs a step of determining the maximum torque that the electric machine can absorb in generator mode, and of determining the quantity of fuel that produces a torque equal to this maximum torque when said quantity of fuel is injected into the internal combustion engine, as taught by Wang, for the purpose of considering the physical limit of the electric machine (¶52).

Regarding claim 2, Lindberg discloses to detect the overpressure in the injection rail, the engine control unit compared the setpoint pressure with the pressure measured by the pressure sensor sensing the pressure in the injection rail (See Fig. 4; ¶¶11,40).

Regarding claim 3, Lindberg does not explicitly disclose to determine the predetermined quantity of fuel, the engine control unit converts said volume of fuel to be removed from the injection rail to a mass of fuel to be removed from the injection rail. However, Lindberg relates that quantity (amount) of fuel to the overpressure in the injection rail (See Fig. 4; ¶35-40). The relationship between pressure, volume, and mass of fuel is well known and understood by those of ordinary skill in the art. Thus, it would have been recognized by one of ordinary skill in the art, at the time the invention was made, that applying the known technique of converting a volume of fuel to a mass of fuel to the known engine control system ready for improvement would yield predictable results.

Wang ¶55; Lindberg ¶11)

Regarding claim 6, Lindberg discloses injecting the predetermined quantity of fuel into the internal combustion engine, the engine control units converts the predetermined quantity of fuel into a first torque setpoint to be applied for a predetermined duration (¶¶35,41,43).

Regarding claim 7, Lindberg discloses during injecting the predetermined quantity of fuel into the internal combustion engine, the engine control unit causes an additional quantity of fuel to be injected, corresponding to an initial torque setpoint (¶¶35,41,43).

Regarding claim 8, Lindberg discloses the engine control units adds said initial torque setpoint to said first torque setpoint in order to obtain a resultant torque setpoint which is applied for said predetermined duration (¶43).

Regarding claim 9, Lindberg discloses the engine control unit operates the electric machine in generator mode for said predetermined duration (¶11,43).

Regarding claim 10, Lindberg does not explicitly disclose to determine the predetermined quantity of fuel, the engine control unit converts said volume of fuel to be removed from the injection rail to a mass of fuel to be removed from the injection rail. However, Lindberg relates that quantity (amount) of fuel to the overpressure in the injection rail (See Fig. 4; ¶35-40). The relationship between 

Regarding claims 11 and 12, the combination of Lindberg and Wang teaches the engine control unit is configured to determine a maximum torque that the electric machine can absorb in generator mode, and to determine a quantity of fuel that produces a torque equal to the maximum torque when said quantity of fuel is injected into the internal combustion engine (Wang ¶¶52-56).

Regarding claims 13, 14, and 16, Lindberg discloses for injecting the predetermined quantity of fuel into the internal combustion engine, the engine control unit converts the predetermined quantity of fuel into a first torque setpoint to be applied for a predetermined duration (¶¶35,41,4341).

Regarding claim 17-19, Lindberg discloses during injecting the predetermined quantity of fuel into the internal combustion engine, the engine control unit causes an additional quantity of fuel to be injected corresponding to an initial torque setpoint (¶43).

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive.
Applicant argues “Whereas WANG uses the maximum torque sustainable by the electric machine as an input for generating a fuel command, is but one of many inputs for determining “the appropriate fuel command 616,” and in any case WANG makes no explicit teaching of determining a quantity of fuel that produces a torque equal to the maximum torque of the electric machine” (emphasis original).
Wang teaches that fuel command corresponds to a post injection fuel amount (See ¶47). Wang teaches that the fuel command is determined based on max engine load and engine output speed (See ¶47). The max engine load is determined based on the maximum torque of the electric machine and the engine to electric machine gear ratio (See ¶47). As such, Wang teaches determining the quantity of fuel that produces torque equal to the maximum torque of the machine. The claim does not require the determination be made only using the maximum torque of the electric machine. Therefore it is not relevant that there are additional inputs into the determination. In fact, one of ordinary skill in the art would understand that one could not simply go from torque to injection quantity without knowing additional factors such as speed and gear ratio.
Applicant further argues that Wang is not combinable with Lindberg because Wang is directed towards operating a diesel engine and Lindberg is directed to operating an engine using gaseous fuel. It should first be clarified that a diesel engine is an engine that uses compression ignition to ignite the combustion mixture. Any fuel used in a diesel engine is referred to as a diesel fuel. Further, Lindberg explicitly contemplates using a diesel engine (See ¶54). As Lindberg explicitly contemplates using a diesel engine, it cannot be reasonably argued that the teachings are incompatible because Wang uses a diesel engine.
Applicant further argues that Wang and Lindberg are not combinable because they are directed towards different objectives. Applicant argues that “the objective of LINDBERG is to relieve overpressure of gaseous fuel in a fuel injection rail, which does not exist in WANG” (emphasis original). Firstly, Wang does not disclose what type of fuel is used in the engine. Wang does teach the use of a fuel injection rail (See ¶17). As it has been established that gaseous fuel may be used in a diesel engine, the fuel rail in Wang may be gaseous, and may have overpressure. Further, Applicant appears to be seeking motivation 
For the foregoing reasons, Applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A WERNER whose telephone number is (571)272-5149. The examiner can normally be reached Monday - Friday 10am - 6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A WERNER/               Patent Examiner, Art Unit 3747